537 U.S. 1170
CASTROv.UNITED STATES.
No. 02-6683.
Supreme Court of United States.
January 27, 2003.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT.


2
C. A. 11th Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Certiorari granted. In addition to the question presented by the petition, the parties are directed to brief and argue the following question: "Does this Court have jurisdiction to review the Eleventh Circuit's decision affirming the dismissal of a § 2255 petition for writ of habeas corpus as second or successive?" Reported below: 290 F. 3d 1270.